DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6,7 objected to because of the following informalities:  “wherein at least the one annular seal” should be “where the at least one annular seal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from the application specification in regards to claim 9 and in light of the generally known term “contains” if there is a refrigerant that contains within it compressed air, or if the refrigerant is itself compressed air from the compressor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2,8,14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140212277 to Uesugi in view of US Publication 2012023928 to Smatloch.
As to claim 1, Uesugi discloses an outer housing portion (10) which includes an inner wall internally forming a spiral space (10s); a first heat shield core (70) which separates the spiral space into a scroll flow passage where an exhaust gas flows (10s) and a heat shield space positioned on a side of the inner wall (70s), the first heat shield core being disposed so as to face the inner wall in the spiral space (Fig 2): a variable nozzle unit for adjusting a flow of the exhaust 
While Uesugi discloses that the heat shield (70) is held between the housing (10) and plate (62) it does not expressly disclose at least one annular seal portion disposed between the first heat shield core and the outer housing portion in the axial direction.  
Smatloch discloses providing at least one annular seal portion disposed between the first heat shield core and the outer housing portion (37, Fig 3a).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Uesugi to include at least one annular seal portion disposed between the first heat shield core and the outer housing portion in the axial direction using the teachings of Smatloch so as to improve the sealing of the heat shield juncture at 70B to prevent undesirable air leakage into the air space 70s that may occur due to thermal expansion of the joint. Specifically it would be obvious to place the seal, as taught by Smatloch, between the shield 70 and housing 10 at location 70b to prevent leakage into the gap 70s as compared to between the shield and plate 62 as the gap between the plate 62 and the housing 10 is already sealed by the seal (unlabeled but shown Fig 5).
As to claim 2, Uesugi discloses the variable nozzle unit includes: a nozzle mount (61): a nozzle plate (62) disposed separately from the nozzle mount on a turbine outlet side: a nozzle support coupling and fixing the nozzle mount and the nozzle plate (64 alt shaft of 63): and a plurality of variable nozzles 
As to claim 8, Uesugi discloses wherein the outer housing portion includes an outlet wall portion which forms a turbine outlet flow passage where the exhaust gas after passing through a turbine flows, and wherein the outlet wall portion internally includes a cooling passage where a refrigerant flows (10W).
As to claim 14, Uesugi discloses an impeller configured to be rotated by the exhaust gas guided via the scroll flow passage of the turbine housing; and a compressor driven by the turbine (Fig 1).

Claims 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140212277 to Uesugi in view of US Publication 2012023928 to Smatloch as applied to Claim 2 above and further in view of US Publication 20190048742 to Chiba used as effective searchable US version of WO2017149747 published 9-8-2017.
As to claim 3, Uesugi does not expressly disclose a second heat shield core which covers a region of a gas path surface of the nozzle mount contacting the exhaust gas from an outermost peripheral part thereof to at least an inner side of the nozzle support in a radial direction.
Chiba discloses a heat shield core (85, Par 0080, 0084) which covers a region of a gas path surface of the nozzle mount (51) contacting the exhaust gas from an outermost peripheral part thereof to at least an inner side of the nozzle support in a radial direction (Fig 5).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Uesugi to include a second heat shield core which covers a region of a gas path surface of the nozzle mount contacting the exhaust gas from an outermost peripheral part thereof to at least an inner side of the nozzle support in a radial direction using the teachings of Chiba to prevent heat transfer to the nozzle mount and thus the bearing housing preventing thermal damage (Chiba: Par 0084).  


Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140212277 to Uesugi in view of US Publication 2012023928 to Smatloch as applied to Claim 1 above in view of US Publication 20170335758 to Giselmo.
claim 7, Uesugi does not expressly disclose at least the one annular seal portion includes a snap ring configured to be elastically deformable in a radial direction which is disclosed by Giselmo (Par 0062).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Uesugi to include at least the one annular seal portion includes a snap ring configured to be elastically deformable in a radial direction using the teachings of Giselmo so as to make the sealing retaining ring easy to remove, and to provide additional clamping force between the plate 62 and shield 70 using a retaining groove in 10 for the retaining ring to better seal the gap 70s against thermal expansion between housing 10 and plate 62.

Allowable Subject Matter
Claim 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746